Citation Nr: 0931968	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-05 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 
30, 1999, for the grant of a 10 percent disability rating for 
scar, the residuals of incision and drainage of a sub-dermal 
cyst, left maxillary.

2.  Entitlement to service connection for right shoulder 
strain, to include as secondary to service-connected right 
index finger disability.

3.  Entitlement to a disability rating greater than 10 
percent for laceration of the right index finger.

4.  Entitlement to a disability rating greater than 10 
percent for laceration of the left ulnar nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
November 1982.  He also had additional periods of active duty 
for training.  The appellant is the Veteran's spouse-payee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In connection with this appeal, the Veteran's February 2003 
Appeal to Board of Veterans' Appeals (VA Form 9) with respect 
to the earlier effective date claim requested a video 
conference hearing before a Veterans Law Judge of the Board.  
Thereafter, a February 2006 VA Form 9 with respect to the 
remaining claims requested a hearing at the RO before a 
Veterans Law Judge of the Board.  However, by communication 
received in September 2006, the request for a hearing was 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).

In May 2009, the Veteran submitted additional evidence 
consisting of a Notice of Noncompliance with Rental 
Agreement.  This evidence was not accompanied by a waiver of 
initial RO consideration.  Nevertheless, inasmuch as this 
evidence is not relevant to the claims on appeal, the Board 
finds that the solicitation of a waiver and/or remand for 
initial consideration by the RO is not required under 
38 C.F.R. § 20.1304(c).

The issues of entitlement to an increased rating for 
laceration, left ulnar nerve; laceration, right index finger; 
and service connection for right shoulder strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, 
entitlement to a 10 percent disability rating for scar, the 
residuals of incision and drainage of a sub-dermal cyst, left 
maxillary, arose no earlier than May 5, 1999.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an effective date of May 5, 1999, for assignment 
of a 10 percent disability rating for scar, the residuals of 
incision and drainage of a sub-dermal cyst, left maxillary, 
are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 
3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) redefines VA's duties to notify 
and assist the Veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements require VA to notify the Veteran of 
any evidence that is necessary to substantiate the claim, 
including apprising him of the evidence VA will attempt to 
obtain and of the evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA's notice requirements apply to all five elements of 
a service-connection claim: 1) Veteran status, 2) existence 
of a disability, 3) a connection between the Veteran's 
service and the disability, 4) degree of disability, and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  This notice, to the extent 
possible, should be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  If, for 
example, there was no notice prior to the initial 
adjudication of the claim, or the notice provided was 
inadequate or incomplete, this timing error in the provision 
of the notice may be "cured" by providing any necessary 
notice and then going back and readjudicating the claim - 
including in a statement of the case or supplemental 
statement of the case, such that the intended purpose of the 
notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The Veteran's claim for an earlier effective date is a 
downstream issue from his increased-rating claim.  That is to 
say, in a December 2001 decision, the Board granted an 
increased rating from zero to 10 percent for his residuals of 
an incision and drainage of a subdermal cyst, left maxillary.  
Thereafter, in a December 2001 rating decision, the RO 
effectuated the Board decision by assigning an effective date 
of November 30, 1999, for that award.  The Veteran responded 
by filing a notice of disagreement contesting the effective 
date the RO had assigned.  In these types of circumstances, 
where the claim arose in another context, and that claim 
since has been granted, VA is not required to send a new VCAA 
letter concerning a downstream issue.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  VA issued a statement of 
the case addressing the effective date claim in February 
2003.  See also Huston v. Principi, 17 Vet. App. 195 (2003) 
(proper VCAA notice requires notifying the Veteran that 
evidence of an earlier-filed claim is needed to substantiate 
a claim for an earlier effective date).  Nevertheless, VA 
sent the Veteran a new VCAA letter with respect to the 
earlier effective date issue in December 2003.  

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Id.  The RO assisted him 
by obtaining all relevant evidence in support of his claim.  
He was not, however, provided an examination in connection 
with his claim for an earlier effective date, as this issue 
would not warrant an examination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, a claim for an 
earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 
38 C.F.R. § 3.159(c)(4)(A) - (C) (2008).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Analysis

The RO assigned a 10 percent disability rating for the 
Veteran's residuals of an incision and drainage of a 
subdermal cyst effective from November 30, 1999.  The 
rationale for the effective date is based on the receipt of a 
Statement in Support of Claim (VA Form 21-4138) from the 
Veteran which the RO interpreted as the date of receipt of 
the claim for an increased rating which was eventually 
granted by the December 2001 decision of the Board.  The 
Veteran is seeking an earlier effective date, alleging that 
his claim was filed in either 1997 or 1998.  

At the outset, the Board notes that this claim involves the 
effective date for an increased rating rather than the 
effective date for an initial rating following the grant of 
service connection.  Service connection for scar of the left 
facial area due to subdermal cyst removal, was granted by an 
April 1991 rating decision and an initial noncompensable 
schedular rating was assigned from March 1991.  The Veteran 
did not appeal the April 1991 decision; therefore, it is 
final and binding.  See 38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a) (2008).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  
38 C.F.R. § 3.157 (2008).  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

A review of the claims file reveals that correspondence was 
received from the Veteran on May 5, 1999, stating that the 
skin condition on his face was productive of swelling, pain, 
and infection.  It is noted that this claim for an increased 
rating was not adjudicated by the RO.  Thereafter, on 
November 30, 1999, VA received a statement from the Veteran 
which notes flare-ups on his face and which the RO accepted 
as a request for an increased evaluation.  Attached to the 
November 30, 1999, statement from the Veteran were Discharge 
Instructions, dated on March 8, 1999, from Jackson Hospital, 
a private facility, showing the Veteran was treated for right 
facial abscess (it is noted that service connection is in 
effect for left maxillary scar).  Nevertheless, inasmuch as 
the March 8, 1999, treatment was at a private medical 
facility, the date of receipt of these records, November 30, 
1999, is the date of receipt of claim based on this 
communication.  Accordingly, based on these facts, the Board 
finds that the correspondence received on May 5, 1999, 
whether considered an informal or formal claim for benefits, 
is the date of receipt of the claim for an increased rating.  
There is no communication received prior to May 5, 1999, 
which may be construed as a claim for an increased rating for 
scar, the residuals of incision and drainage of a sub-dermal 
cyst, left maxillary.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Based on these facts, and resolving reasonable doubt in his  
favor, the Board finds that entitlement to a 10 percent 
disability rating arose no earlier than May 5, 1999, the date 
the Veteran filed a claim for an increased rating.  
Therefore, an effective date of May 5, 1999, for the 
assignment of a 10 percent rating for scar, the residuals of 
incision and drainage of a sub-dermal cyst, left maxillary is 
warranted. 


ORDER

An effective date of May 5, 1999, and no earlier, for a 10 
percent rating for scar, the residuals of incision and 
drainage of a sub-dermal cyst, left maxillary is granted, 
subject to the legal authority governing the payment of 
compensation benefits. 




REMAND

Upon preliminary review of the record with respect to the 
Veteran's claims for service connection for right shoulder 
strain, claimed as secondary to service-connected right index 
finger disability and entitlement to increased ratings for 
service-connected laceration, right index finger, and 
laceration, left ulnar nerve, further development is required 
prior to final appellate review.

With respect to the claim for service connection for right 
should strain, it is noted that the Veteran contends that he 
currently has a right shoulder strain that is etiologically 
related to and aggravated by his service-connected right 
index finger disability.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A September 2004 report of VA joints examination includes a 
diagnosis of right shoulder strain as well as an opinion that 
it is not at least as likely as not that the Veteran's right 
shoulder condition is secondary to his right hand laceration.  
However, neither this examination report nor the August 2008 
VA examination report, which also addresses the Veteran's 
right shoulder claim, includes an opinion as to whether the 
Veteran's right shoulder disorder is aggravated by his 
service-connection right hand disability.  On remand, such an 
opinion should be obtained.  

In addition, it is noted that the Veteran was non-
communicative during his September 2004 VA joints examination 
and his wife responded for him during the August 2008 VA 
examination; however, it appears that he responded to the 
examiner during the August 2006 VA examination for skin 
disease.  Although the Veteran has been declared incompetent 
and his wife is appointed as his fiduciary, inasmuch as it 
appears that he is capable of communication, the Board finds 
that he should be afforded another examination to ensure that 
there is a complete record upon which to decide his claims.

In this regard, the Board emphasizes that in order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment.  These 
additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that 
VA medical records are in constructive possession of the 
agency and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA, who treated him for his 
orthopedic and dermatologic complaints 
since December 2002, one year prior to the 
date of receipt of his claims.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current severity of his service-connected 
laceration of the right index finger, and 
laceration of the left ulnar nerve, as 
well as the etiology of any right shoulder 
disorder, and more specifically, whether 
any current right shoulder disorder is 
either caused by or is being chronically 
aggravated by the service-connected 
laceration, right index finger.  To 
facilitate making these important 
determinations, the claims file - 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.  Based upon 
examination of the Veteran and review of 
his pertinent medical history, the 
examiner should provide opinions 
responding to the following questions:

a)  With respect to the laceration of the 
right index finger, and laceration of the 
left ulnar nerve, the examiner should 
perform full range of motion studies and 
comment on the functional limitations 
resulting from these service-connected 
disorders caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.

Additionally, the examiner should indicate 
the nature and extent of any scarring, 
scaling, swelling, redness, or other skin 
abnormality as a result of laceration, 
right index finger, and laceration, left 
ulnar nerve.

The examiner is also asked to comment on 
the effect of the claimed increase in 
severity of the Veteran's service-
connected laceration of the right index 
finger, and laceration of the left ulnar 
nerve, and its impact, if any, on the 
Veteran's employment and activities of 
daily life.

b)  With respect to the right shoulder, 
the examiner should provide a diagnosis 
indicating whether the Veteran has a right 
shoulder disorder as well as an opinion 
indicating whether it is at least as 
likely as not that the diagnosed right 
shoulder disorder was either caused by or 
is being chronically aggravated by his 
service-connected laceration of the right 
index finger.  If the examiner determines 
that any diagnosed right shoulder disorder 
is aggravated by the service-connected 
laceration of the right index finger, the 
examiner should indicate the extent of the 
aggravation.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility; rather, that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.  

4.  Thereafter, the RO should readjudicate 
the claims (on a de novo basis) in light 
of the additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The Veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



___________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


